
	

114 HR 5300 IH: To prohibit any appropriation of funds to the National Park Service for the study of how artificial light affects the movements and behavior of insects, and for other purposes.
U.S. House of Representatives
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5300
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2016
			Mr. Salmon introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To prohibit any appropriation of funds to the National Park Service for the study of how artificial
			 light affects the movements and behavior of insects, and for other
			 purposes.
	
	
 1.Funding prohibitionNo funds are authorized to be appropriated for the National Park Service to— (1)study how artificial light affects the movements and behavior of insects; or
 (2)develop or test remote sensing technology that measures distance by illuminating a target with a laser and analyzing the reflected light for the purpose of determining how artificial light affects the movements and behavior of insects.
			
